DETAILED ACTION
Allowable Subject Matter


Claims 1-2, 4-11 are allowed. 
The following is an examiner's statement of reasons for allowance: Theprior art, taken alone or in combination, does not teach or fairly suggest at this time: 
1.	Claim 1 recites a chassis of a vehicle, designed to contain at least one electricity storage cells' module, the chassis comprising a bottom panel, a housing for the at least one electricity storage cells’ module, each housing comprising a cover, the bottom panel supporting the housing in at least one region of contact with the housing, and a cooling circuit of the at least one electricity storage cells' module, the cooling circuit being a closed circuit designed to guide a heat transfer fluid, wherein the cooling circuit extends in the bottom panel and is set back from the contact region, the bottom panel comprising at least two flat plates and an embossed plate extending between the two flat plates and wherein the bottom panel comprises three flat plates and two embossed plates, each embossed plate extending between two consecutive flat plates.
2.	Claim 5 recites a chassis of a vehicle, designed to contain at least one electricity storage cells’ module, the chassis comprising a bottom panel, a housing for the at least one electricity storage cells' module, each housing comprising a cover, the bottom panel supporting the housing in at least one region of contact with the housing, and a cooling circuit of the at least one electricity storage cells' module, the cooling circuit being a closed circuit designed to guide a heat transfer fluid, wherein the cooling circuit extends 
3.	Claim 11 recites the chassis according to claim 1, a chassis of a vehicle, designed to contain at least one electricity storage cells’ module, the chassis comprising a bottom panel, a housing for the at least one electricity storage cells’ module, each housing comprising a cover, the bottom panel supporting the housing in at least one region of contact with the housing, and a cooling circuit of the at least one electricity storage cells' module, the cooling circuit being a closed circuit designed to guide a heat transfer fluid, wherein the cooling circuit extends in the bottom panel and is set back from the contact region, the bottom panel comprising at least two flat plates and an embossed plate extending between the two flat plates, and wherein the chassis of the vehicle comprises an electricity storage cells' module, the electricity storage cells' module comprising: a set of cells, each cell comprising: an electrode, and a main body, at least one interlayer, an electrode holder, a spacer, and each interlayer being disposed between two electrodes, as well as between the electrode holder and a respective main body.
Any comments considered necessary by applicant must be submitted nolater than the payment of the issue fee and, to avoid processing delays, should
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614